Title: To Benjamin Franklin from Thomas Viny, 29 March 1774
From: Viny, Thomas
To: Franklin, Benjamin


Dr. Franklin
Tenterden March 29th—74
Urged by Paternal feelings, encouraged by Your goodness of heart, I address with fillial Confidence. Your 17th Letter on Philosophical Subjects, together, with the resignation of Your Agency for the Colonies; have led me to inferr, that the more immediate subjects of the British Govt. are in the most tremendous state, unless, some unexpected revolution should take place. Tho’ I may not be permitted (like a bird that frequents the Southdowns in Sussex call’d the Wheat Ear) upon the hovering of a Cloud, to Creep into an hole in the earth for shelter; I think its but Justice to myself, and manly fortitude, to provide against a Storm. Fully persuaded I cannot more effectually oblige Dr. Franklin than by giving Him an opportunity of serving mankind, I shall conclude my preface. My two Eldest boys are under the Care of the Author of the Pamphlet I took the liberty of sending You. Hitherto I have abundant reason to bless the kind Parent of Nature for their eligable Conduct. Keeping with Sacred affection and Care, Your boon of an Epistle: I would request, if Circumstances should combine to make it a duty to improve Your Friendship (suppose likewise some small ability) in what manner shall I equip the tender Voyagers for a more hospitable Shore? Have any of the Colonies a prefference? May there be an advantage in directing the Powers of the mind, or body, to the study or practice of any particular branch of Science? But beg that my Queries may not restrict Your Services which possibly, the latest descendent of my Family may recognise with blessing on Your memory. My warmest wishes for the relief of the oppress’d and insulted, bear aloof [aloft?] my prayers to God that neither their integrity or patience may fail. Then will they rise superior to the weakness or Wickedness of ——. Should this be the last opportunity of acknowledgeing my personal obligations accept it Dear Sir from the heart and hand of Your grateful and affectionate humble servant
T Viny

Accept my good wishes for Your Family in particular and my Complements to Mrs. Stevenson.
May I depend on the Authenticity of a Publication Reviewed last month viz: Govr. Hutchinson and Lieut. Olivers Letters &c. Printed at Boston &c?

